Exhibit 10.2

November 9, 2008

VIA FACSIMILE TO (954) 888-7310

& DHL EXPRESS

DHL Network Operations (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

Attention: Jon Olin – EVP, General Counsel & Secretary

 

Re:    Second Amendment to the ACMI Service Agreement, by and between DHL
Network Operations (USA), Inc., as successor in interest to Airborne, Inc.
(“Groundco”) and ABX Air, Inc. (“Airco”), dated August 15, 2003, as previously
amended on April 27, 2004 (the “ACMI Agreement”)

Dear Jon:

This letter is intended to confirm the agreement between Groundco and Airco to
amend the ACMI Agreement in order to accommodate the requirements of each other.

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the ACMI Agreement.

The ACMI Agreement is hereby amended, modified and/or confirmed as follows:

(a) Article X of the ACMI Agreement notwithstanding, the Base Markup, the
quarterly cost component and the annual cost and service components of the
Incremental Markup to be paid to Airco in exchange for the services provided by
Airco to Groundco under this Agreement during the fourth quarter of 2008 shall
total $6,953,278, consisting of the following:

 

$ 1,899,845   

Base Markup for fourth quarter of 2008

$ 620,112   

Quarterly cost component of Incremental Markup for fourth quarter of 2008

$ 3,558,743   

Annual cost component of Incremental Markup for 2008

$ 874,578   

Annual service component of Incremental Markup for 2008

Groundco will pay the Base Markup on a weekly basis in accordance with the terms
of the ACMI Agreement and the aforementioned Incremental Markup amounts no later
than February 15, 2009.



--------------------------------------------------------------------------------

Jon Olin

November 9, 2008

2 of 3

 

Further, the Base Markup, the quarterly cost component and twenty-five percent
(25%) of the annual cost and service components of the Incremental Markup to be
paid to Airco in exchange for the services provided by Airco to Groundco under
this Agreement during the first quarter of 2009 shall total $3,616,331,
consisting of the following:

 

$ 1,824,000   

Base Markup for first quarter of 2009

$ 684,000   

Quarterly cost component of Incremental Markup for first quarter of 2009

$ 889,686   

25% of annual cost component of Incremental Markup for 2009

$ 218,645   

25% of annual service component of Incremental Markup for 2009

(b) Groundco will pay the Base Compensation and Incremental Markup for the first
quarter of 2009 weekly, in advance, by wire transfer to Airco on Monday of each
week (or, if such day is not a Business Day, on the immediately succeeding
Business Day), consisting of the Cost Recovery Amount for the forthcoming week
plus the applicable Base Markup. Both the quarterly cost component and
twenty-five percent (25%) of the annual cost and service components of the
Incremental Markup will be paid by DHL no later than April 15, 2009, in
accordance with the terms of the ACMI Services Agreement.

(c) Groundco and Airco will each make commercially reasonable efforts to agree
upon alternative compensation arrangements under the Agreement for subsequent
quarters at least sixty (60) days prior to the first day of each quarter.

(d) During any quarter in which Groundco provides prior written notice to Airco
of the termination of specific Air Routes or Aircraft in accordance with
Section 6.2 of the Agreement and for which Groundco and Airco have agreed upon
alternative compensation arrangements under the Agreement, Airco will prepare
and submit to Groundco for its written approval a cost reduction plan within
fifteen (15) calendar days of the receipt of such notice. The plan shall be
similar to that which Airco has previously submitted to Groundco with respect to
the termination of DC-9 aircraft. The plan shall also include provisions
pursuant to which Airco will: (i) promptly provide fourteen (14) calendar days
prior written notice of termination of employment to those of its non-flight
crewmember employees and written notice of furlough, in accordance with the
terms of its collective bargaining agreement, to those of its flight crewmember
employees that will be impacted by the plan; and (ii) make commercially
reasonable efforts to reduce its maintenance costs, including its maintenance
overhead costs, associated with the termination of such Air Routes or Aircraft.
Airco will continue to pay, and Groundco will continue to reimburse Airco for,
wages and benefits to its employees that are impacted by such termination of
services for a period of sixty (60) days with respect to those employees that
are stationed in Wilmington, Ohio, or at a regional hub that has been issued a
WARN notice, and for any statutory notice periods under the WARN Act with
respect to those employees that are stationed at other locations. Airco will
ensure that the fourteen (14) day notice period provided for hereunder and any
sixty (60) day WARN notice period shall run concurrently (i.e. any applicable
WARN notice period will commence upon Airco’s giving fourteen (14) days’ notice
of termination, and



--------------------------------------------------------------------------------

Jon Olin

November 9, 2008

3 of 3

 

Groundco’s reimbursement obligations with respect to wages and benefits will be
during the concurrent, and not cumulative periods). In addition, Airco will
ensure that any severance periods provided for under its employee severance
plans likewise run concurrently with any applicable WARN notice period and the
fourteen (14) day notice period hereunder.

Except and amended or modified by this letter, the terms and conditions of the
ACMI Agreement shall remain in full force and effect.

Please acknowledge Groundco’s acceptance of the foregoing by having an
authorized representative of DHL Network Operations (USA), Inc. sign and date
both counterparts of this letter of amendment in the space provided below and
returning one counterpart to me for my records.

 

Sincerely,

/s/ W. Joseph Payne

ABX Air, Inc.

W. Joseph Payne Vice President General Counsel & Secretary

 

ACCEPTED AND AGREED:

DHL Network Operations (USA), Inc. By:  

/s/ Jon Olin

Its:  

EVP, General Counsel & Secretary

Date:  

11-10-08